Case: 14-60511      Document: 00513256893         Page: 1    Date Filed: 11/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60511
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 3, 2015
MARIO CHO-AJANEL,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A078 282 784


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Mario Cho-Ajanel petitions for review of the decision of the Board of
Immigration Appeals (BIA) affirming the immigration judge’s (IJ) denial of his
motion to reopen his in absentia removal proceedings and dismissing his
appeal. Cho-Ajanel raises two due process claims in his petition for review: (1)
the IJ should have reopened the removal hearing because Cho-Ajanel did not
receive notice thereof in his native language and (2) the BIA’s summary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60511     Document: 00513256893     Page: 2   Date Filed: 11/03/2015


                                  No. 14-60511

affirmance of the IJ’s order, without opinion, deprives this court of a sufficient
basis for reviewing the reasonableness of the BIA’s action.
      This court has previously held that “sections 1229(a)(1) and (b)(1) do not
require notice in the alien’s native language.” Ek Hong Djie v. Holder, 310 F.
App’x 720, 721 (5th Cir. 2009). Moreover, as Cho-Ajanel correctly concedes,
his argument regarding the BIA’s summary affirmance procedures is
foreclosed in this circuit. See Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th
Cir. 2003) (holding that BIA’s summary affirmance procedures “do not deprive
this court of a basis for judicial review and . . . do not violate due process”).
Cho-Ajanel invites this court to revisit Ek Hong Djie and Soadjede, arguing
that those cases fail to appreciate the extent to which the claimed deprivations
undermine aliens’ established due process rights to notice and judicial review.
We decline the invitation. See Jacobs v. Nat’l Drug Intelligence Ctr., 548 F.3d
375, 378 (5th Cir. 2008).
      The petition for review is DENIED.




                                        2